      Case 2:19-cv-03728-HB Document 23 Filed 06/08/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


EMANUEL JACOBS, et al.              :         CIVIL ACTION
                                    :
         v.                         :
                                    :
LG ELECTRONICS, USA, INC.           :         NO. 19-3728

                                   ORDER

         AND NOW, this       8th        day of June, 2020, it is

hereby ORDERED that the Motion of Plaintiffs to Strike the

Motion of Defendant LG Electronics, U.S.A., Inc. for Summary

Judgment (Doc. #18) is DENIED as without merit.



                                        BY THE COURT:



                                        /s/ Harvey Bartle III        ______
                                                                          J.
